DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The Instant application filed 01/08/2020 is a continuation of 15427965, filed 02/08/2017, now U.S. Patent No. 10574720. 15/427965 is a continuation of 13652298, filed 10/15/2012, now U.S. Patent No. 9602557. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,574,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the Patent contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 10,574,720 – Claim 1
1. An apparatus comprising a memory and a processor to access executable instructions to: generate data packets that include a header subfield associated with a second header portion contiguous to a first header portion, a header subfield length indicated by a non-overlapping header flag; 







send to a device the data packets and a message indicative of a proposed message rate or a proposed data rate; and 





receive a protocol message indicative of acceptance by the device of the proposed message rate or the proposed data rate. 
1. An apparatus comprising: a processor; and a memory storing instructions executable by the processor to: generate media packets that include a header and a body, wherein the header includes a header flag in a first portion of the header and a variable length header subfield associated with a second portion of the header, the first portion contiguous to the second portion, wherein the header flag includes a value indicating a length of the header subfield, and wherein the header flag is non-overlapping with respect to the header subfield; generate a protocol message based on an accounting datum associated with media data; send the media packets and the protocol message to a computing device, the protocol message based on one or both of an amount of the media data received at the computing device during a time period and an expected amount of data and including information indicative of a proposed message rate or a proposed data rate; and receive another protocol message indicative of acceptance by the computing device of the proposed message rate or the proposed data rate.


---

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 11 recites the limitation, “a second 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Serenyi et al. (2006/0143303).

As per claim 1, Serenyi et al. teaches an apparatus comprising a memory and a processor to access executable instructions to: generate data packets that include a header subfield associated with a second header portion contiguous to a first header portion, a header subfield length indicated by a non-overlapping header flag [paragraphs 0076, 0099 and 0107]; 
send to a device the data packets and a message indicative of a proposed message rate or a proposed data rate; and 
receive a protocol message indicative of acceptance by the device of the proposed message rate or the proposed data rate [paragraphs 0043 and 0072-0073]. 

As per claim 2, Serenyi et al. teaches the apparatus of claim 1, wherein the first header portion includes the header flag, and wherein the message is associated with a number of data packets sent to the device during a time period [paragraph 0035]. 

As per claim 3, Serenyi et al. teaches the apparatus of claim 1, wherein the message is associated with an accounting datum and with media data, and wherein the accounting datum indicates a number of media data bytes and corresponds to a time period datum [paragraph 0043]. 

As per claim 4, Serenyi et al. teaches the apparatus of claim 3, the memory storing instructions executable to: receive an accounting protocol message indicating a number of bytes of the media data that were received by the device during a time period; and compare the number of bytes received by the device to an expected number of bytes [paragraph 0063]. 

As per claim 5, Serenyi et al. teaches the apparatus of claim 1, the memory storing instructions executable by the processor to include a first value for a time code flag and a second value in a timecode field in at least one data packet [paragraph 0059]. 

As per claim 6, Serenyi et al. teaches the apparatus of claim 1, wherein the data packets include serialized binary data of at least one media file [paragraph 0075]. 

As per claim 7, Serenyi et al. teaches the apparatus of claim 1, wherein each of the data packets includes a channel identifier (ID) flag and a variable length channel ID field, a value of the channel ID flag corresponding to a length of the channel ID field [paragraph 0059]. 

As per claim 8, Serenyi et al. teaches the apparatus of claim 1, the memory further storing instructions executable to: generate media data for an edge media server; and initiate delivery of the media data to the edge media server via a bidirectional media stream [paragraph 0077]. 

As per claim 9, Serenyi et al. teaches the apparatus of claim 1, further comprising a camera, wherein the message is associated with accounting data and media data, and wherein the memory stores instructions executable by the processor to cause the camera to capture the media data [paragraph 0092]. 

Claim 10 has similar limitations as to the rejected claims above; therefore, it is being rejected under the same rationale.

As per claim 11, Serenyi et al. teaches the method of claim 10, wherein the message comprises a second protocol report that is based on one or both of an amount of media data received at the second device during a time period and an expected amount of data and that includes a number of media packets generated and sent to the second device during the time period [paragraph 0083]. 

As per claim 12, Serenyi et al. teaches the method of claim 10, wherein the message: is associated with an accounting datum that corresponds to a number of data packets sent to the second device during a time period; and includes a number of bytes of media data sent during the time period [paragraph 0075]. 

As per claim 13, Serenyi et al. teaches the method of claim 12, further comprising: receiving, at the first device, an accounting message that includes a number of bytes of media data received by the second device during the time period; and comparing the number of bytes to an expected number of bytes to be sent to the second device during the time period [paragraph 0050]. 

As per claim 14, Serenyi et al. teaches the method of claim 10, further comprising: calculating a relative or an absolute timecode flag and a variable length timecode field for at least one of the data packets; and adding, to the data packets, the timecode flag, a first value for the timecode flag, the variable length timecode field, and a second value for the variable length timecode field [paragraph 0031]. 

As per claim 15, Serenyi et al. teaches the method of claim 10, further comprising: sending a remote procedure call (RPC) to the second device that causes the second device to visually display a graphical user interface overlay on a screen of the second device; and receiving a response from the second device based on an interaction with the graphical user interface overlay [paragraph 0033]. 

As per claim 16, Serenyi et al. teaches a computer-readable device storing instructions that, when executed by a processor, cause the processor to initiate or perform operations comprising: generating data packets that include a header subfield associated with a second header portion contiguous to a first header portion, wherein a header subfield length is indicated by a header flag [paragraphs 0076, 0099 and 0107]; 
sending to a device the data packets and a message indicative of a proposed message rate or a proposed data rate; and 
receiving a protocol message indicating acceptance by the device of the proposed message rate or the proposed data rate [paragraphs 0043 and 0072-0073]. 

As per claim 17, Serenyi et al. teaches the computer-readable device of claim 16, wherein the message includes a number of data packets sent to the device during a time period, and wherein the header flag is non-overlapping with respect to the header subfield [paragraph 0047]. 

As per claim 18, Serenyi et al. teaches the computer-readable device of claim 16, wherein the message indicates a first number of bytes of media data received by the device during a first time period, the instructions further executable to cause the processor to: compare the first number of bytes to a second number of bytes of the media data that were to be sent to the device during the first time period; and generate a second report based on the comparison, the protocol report including, for a second time period following the first time period, at least one of a third number of bytes to be sent to the device, a second proposed message rate, or a second proposed data rate [paragraphs 0081-0083].

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444